Citation Nr: 0825526	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for an abscess, claimed as an infection; hole 
in the stomach as a result of treatment received from a 
Department of Veterans Affairs Medical Center/facility 
(VAMC).

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Kurt Leffler, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2005 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefit 
sought on appeal.  In February 2008, the Board remanded the 
claims for further development.  After reviewing the 
requested development, the Board finds that VA has 
substantially complied with the February 2008 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

The issue of entitlement to service connection for a heart 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A low back disability has not been shown to be casually 
or etiologically related to service.

3.  The veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his abdominal hernia, nor does the evidence 
show that any additional disability was an event that was not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).

2.  The requirements for compensation under 38 U.S.C.A. § 
1151 for an abscess, claimed as an infection; hole in the 
stomach as a result of treatment received from a Department 
of Veterans Affairs Medical Center/facility (VAMC) have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim for 
service connection for a back disability and entitlement to 
38 U.S.C.A. § 1151 benefits, letters dated in March 2005 and 
August 2005 fully satisfied the duty to notify provisions.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The letters also informed him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  Finally, 
he was specifically advised of the need to submit any 
evidence in his possession that pertains to the claims and 
told that it was his responsibility to support the claims 
with appropriate evidence.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not warranted 
for a back disability or for benefits under 38 U.S.C.A. 
§ 1151.  

Turning to the duty to assist, in July 2007, the veteran's 
attorney indicated that the veteran was found to be totally 
disabled by the Social Security Administration.  Most 
recently during his May 2008 VA examination, the veteran 
reported that he has been unemployed for the past nine years 
due to back pain.  The Board observes that the record does 
not contain a copy of the SSA determination granting such 
benefits or the clinical records considered in reaching the 
determination.  The Board notes that there is a current 
diagnosis pertaining to the veteran's back disorder of record 
and an in-service notation in December 1974 indicating that 
the veteran had back pain.  However, the veteran's back was 
found to be normal on the November 1975 separation 
examination and after reviewing the claims file and giving 
consideration to the December 1974 finding, the examiner 
concluded that a current back disability was not likely 
related to the veteran's service.  Thus, the missing element 
necessary to establish service connection in this case is a 
competent medical opinion linking the veteran's back disorder 
to his military service.  In this regard, the veteran stated 
during the VA examination that his back pain began 
approximately eight years ago after he threw his back out at 
work.  Additionally, a March 2005 VA treatment entry noted 
that the veteran suffered several fractures to his lumbar 
vertebras in a motor vehicle accident in 1999 which resulted 
in chronic back pain.  As such, there appears to be no 
medical evidence pertaining to the veteran's back disorder 
between December 1974 and 1999.  Thus, as the record 
indicates that the veteran did not begin to receive SSA until 
approximately nine years ago, the Board finds that SSA 
records demonstrating a current diagnosis of a back 
disability would be redundant of the medical evidence already 
of record and not pertinent to the missing link in this case, 
a nexus to service.  Moreover, the veteran has not argued 
that these records are pertinent to the present appeal.  
Therefore, the Board finds that the SSA records are not 
pertinent or relevant to the veteran's claim of entitlement 
to service connection and, as such, there is no violation of 
the duty to assist by VA in this regard.  See Loving v. 
Nicholson, 19 Vet. App. 96 (2005); cf Hayes v. Brown, 9 Vet. 
App. 67 (1996).  As such, it appears that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

As such, VA has satisfied its duty to assist the veteran at 
every stage of this case.  All available service treatment 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent a VA 
examination in connection with his 38 U.S.C.A. § 1151 claim 
in November 2005 and for his back disability claim in May 
2008.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Entitlement to service connection for a low back 
disability.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a low 
back disability.  Although there was an in-service finding of 
back pain, there were no findings of such on his November 
1975 separation examination.  The Board acknowledges that the 
veteran currently has a low back disability.  However, in 
order to establish service connection, there must be 
competent evidence establishing an etiological relationship 
between an injury in service and the current disability.  
After careful consideration, the Board concludes that the 
veteran is not entitled to service connection for a low back 
disability.

The Board acknowledges that the veteran had a finding of back 
pain in a December 1974 in-service treatment entry.  However, 
on his November 1975 separation examination, there were no 
findings related to a back disability.  Furthermore, the 
record reflects that the first documentation of a low back 
disorder was in 1999, more than twenty years after the 
veteran's separation from service.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest indications of a low 
back disability, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove a 
claim that a low back disability had its onset in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board finds it significant that the post-service medical 
evidence indicates that the veteran first reported back 
problems in connection with a post-service work related 
injury.  In this regard, in a January 2000 private treatment 
record from H.C.M.C., it was noted that the veteran hurt his 
back at work and was found to have low back pain secondary to 
a worker's compensation injury.  Further, a March 2005 VA 
treatment entry indicated that the veteran had several 
fractures in his lumbar vertebras following a 1999 motor 
vehicle accident that resulted in chronic back pain.  
Moreover, the veteran reported in a January 2007 VA treatment 
entry and during his May 2008 VA examination that he started 
having problems with his back approximately eight or ten 
years ago following a work related injury.  To the extent 
that the veteran is claiming he has had low back pain since 
service, the Board finds the lack of documented complaints of 
low back pain until 1999 following a work related injury more 
probative than his recent contentions.  As such, it appears 
that the veteran's current low back disability is related to 
an intercurrent injury more than 20 years after his 
separation from service.

Additionally, after reviewing the veteran's claims file, the 
May 2008 VA examiner noted that the only in-service report of 
back in 1974 appeared to have been an isolated episode 
without sequelae.  Further, the examiner concluded that the 
veteran reinjured his back eight or nine years ago and that 
was when his back pain began.  The examiner determined that 
there was no evidence attributing his current low back 
disability to his in-service finding of back pain.  The Board 
finds this opinion highly probative as it is consistent with 
the other evidence of record indicating that the veteran's 
low back disability did not begin until many years after 
service.  To the extent the veteran is claiming that his 
current disability is related to service, he, as a layperson, 
is not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In conclusion, the veteran has been shown to have a low back 
disability.  However, there is no persuasive evidence 
indicating a nexus to service.  As such, service connection 
for a low back disability must be denied.  38 C.F.R. § 3.303.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for an abscess, claimed as an infection; hole 
in the stomach as a result of treatment received from a 
Department of Veterans Affairs Medical Center/facility 
(VAMC).

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted.

Under certain circumstances 38 U.S.C.A. § 1151(a) grants 
compensation for qualifying disabilities to veterans in the 
same manner as if such disability were service-connected.  
See also 38 C.F.R. § 3.361 (2007).  For claims filed after 
October 1, 1997, the disability must be caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran by VA, and the proximate cause of the disability 
was (a) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (b) an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. 
§ 3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care or medical or surgical treatment 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  See 38 C.F.R. § 
3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  In determining whether disability resulted from 
disease or injury or aggravation of an existing disease or 
injury suffered as a result of VA care, the evidence must 
show actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's failure to follow properly given 
medical instructions.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.301(c)(3).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  The veteran contended that he developed an 
infection and a hole in his stomach following a surgery to 
repair a hernia.  He also claimed that VA Dr. M.C. told him 
VA screwed up his surgery.  

The evidence of record reflected that in March 2005, the 
veteran underwent a laparoscopic abdominal wall 
reconstruction with mesh for elective repair of two large 
ventral hernias on his abdomen.  A March 16, 2005, VA 
treatment entry reflected that prior to surgery, the surgeons 
discussed the various risks and complications of surgery 
including but not limited to hemorrhage, infection, abscess, 
and bowel injury with the veteran and his informed consent 
was obtained.  At the time of discharge on March 18, 2005, it 
was noted that the veteran tolerated the procedure very well 
and that his abdomen was soft, nontender, and non-distended 
and his incision looked clean, dry, and intact.  Two weeks 
after the surgery, an April 2005 follow-up treatment entry 
noted that the veteran had a small amount of drainage from 
the incision.  He was advised to avoid lifting and tractor 
driving.  On April 13, 2005, the veteran presented to the 
S.F.M.C.with an abdominal abscess where his March 2005 hernia 
repair occurred.  The veteran had a procedure for drainage of 
the abscess with removal of infected mesh and repair of the 
hernia with absorbable MycroMesh. 

Nevertheless, the November 2005 VA examiner concluded that it 
was less than likely as not that any additional disability 
resulted due to carelessness, negligence, lack of proper 
skill, error in judgment or some instance of fault on the 
part of VA in furnishing medical care pursuant to the March 
2005 laparoscopic abdominal wall reconstruction.  After 
reviewing the evidence of record, the examiner found that it 
was apparent that the veteran was provided an adequate 
preoperative evaluation.  The examiner specifically stated 
that it was clearly indicated that the veteran had been 
provided informed consent preoperatively and that no specific 
surgical events or complications were identified in the 
evidence of record.  At the time of his charge, he was given 
adequate post-operative instructions including his lifting 
restrictions, medications, and what to do in an emergency.  
The examiner found that the care provided for the surgical 
procedure was sound.  Further, the examiner indicated that it 
was impossible to speculate whether having the veteran come 
in for an earlier reevaluation postoperatively might have 
precluded the ventral abscess formation that required the 
second procedure.  

Regarding the veteran's contention that Dr. M.C. told him VA 
screwed up his surgery, the surgical records do not document 
such.  Further, the veteran has not submitted anything from 
Dr. M.C. or from anyone else that substantiates his 
assertions.  

In sum, there is no evidence showing that and the proximate 
cause of the abdominal abscess was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination.  There is no 
evidence showing that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider.  Further, as documented by the March 16, 2005, 
infection and abscess was an event reasonably foreseeable and 
the veteran was specifically told that both were among the 
potential risks and complications of surgery.  Importantly, 
VA obtained the veteran's informed consent prior to the 
surgery in March 2005.  For these reasons, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151.  
Accordingly, the Board concludes that compensation for 
additional disability is not warranted.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for an abscess, claimed as an infection; hole in the 
stomach as a result of treatment received from a Department 
of Veterans Affairs Medical Center/facility (VAMC) is denied.




REMAND

3.  Entitlement to service connection for a heart disability.

The Board finds that a remand is necessary for another VA 
examination.  In this regard, the veteran's service treatment 
records reflected that on June 1975 and February 1976 patient 
health questionnaires, the veteran indicated that he had a 
heart murmur, heart condition, and rheumatic fever.  
Importantly, he was found to have hypertension on his 
November 1975 separation examination.  

Additionally, the veteran's VA and private treatment reports 
reflected that the veteran has current diagnoses or a history 
of hypertension, coronary artery disease (CAD), 
cardiovascular disease, and myocardial infarctions.  The May 
2008 VA examiner found no entries in the veteran's service 
treatment records concerning heart disease.  However, the 
examiner did not mention the finding of hypertension on the 
separation examination and its relationship, if any, to any 
current heart disabilities.  Furthermore, the Board notes 
that hypertension is a potential risk factor for the 
development of CAD.  Dorland's Illustrated Medical Dictionary 
1138 (30th ed. 2003).  Dorlands's at 531.  As such, the Board 
finds that an additional remand is necessary to determine 
whether the veteran has a heart disability that is related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate his claim for a 
heart disability.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment records, 
private treatment reports, and VA 
treatment reports, and May 2008 VA 
examination, the examiner should 
determine the etiology of any heart 
disability.  In particular, the examiner 
should note any findings regarding the 
etiology of hypertension and coronary 
artery disease.  

The examiner should opine as to the 
relationship, if any, between the 
diagnosis of hypertension on the November 
1975 separation examination and the 
veteran's current heart disabilities, 
including hypertension and coronary 
artery disease.  The examiner should 
opine whether it is likely, unlikely, at 
least as likely as not that the veteran's 
current heart disabilities (to include 
hypertension and coronary artery disease) 
began during or are otherwise related to 
his period of service (February 1973 to 
February 1976) as opposed to some other 
factor or factors.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.

4.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to service connection for a 
heart disability must be readjudicated 
with consideration given to 38 C.F.R. 
§§ 3.307(a) and 3.309(a).  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


